DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-10, and 16-18 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 4-10 and 16-18 are dependent on Claim 1. Regarding Claim 1, Hol teaches the first and third elements of the claim, hereinafter (1a) and (1c) respectively, but does not teach the second element or fourth elements, hereinafter (1b) and (1d). Wilson teaches (1b); the prior art does not teach or suggest (1d). Hol teaches
(1a), a clap skate (Hol Figure 5A, below; Hol Description Paragraph 22: “Fig. 5A…show[s] a perspective view…of a clap-skate provided with a binding according to the present invention.” and Hol Description Paragraph 39: “The clap-skate 20 comprises a skate 21 and a binding 3. The binding 3 comprises a bridge 4, a bracket 5 and a coupling member 7.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hol
(1c), a frame, holding the blade in its bottomside and comprising, on its topside, a heel support for the heel portion of a skating shoe or a bracket and a forefoot support connected to a front part of a skating shoe or bracket via a pivot, wherein the forefoot support provides a fixed connection to the frame (Hol Figure 5A, above).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the clap skate of Wilson to include a frame, blade, heel support, and a forefoot as taught by Hol as these skate elements are inherent features of clap skates. Note that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Note further that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
As indicated above, Hol does not teach (1b). Wilson teaches
(1b), a blade having a rockering (Wilson Figure 1, below; Wilson Paragraph 0003: “…ice skate blade profiles typically have a convex shape along a length of the skate blade known as a rocker radius (often along with a second portion near each edge having a second radius or entry radius).” and Paragraph 0027: “FIG. 1 shows an ice skate 10 having an ice skate blade 101 in accordance with one embodiment. The blade has a long length 12 and a shorter width w generally perpendicular to the length. The length may have a rocker radius RR…”).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Wilson
	As indicated above, Hol does not teach (1d). The prior art does not teach or suggest
	(1d), that the fixed connection extends entirely in front of the pivot. The closest reference, Hol, teaches that the fixed connection extends both in front of the pivot and behind the pivot (Hol Figure 5A, above; Description Paragraph 35: “The pivoting axis of the shown binding is arranged at or near the front, i.e. the toe, of the boot.”).
Claims 11, 14, 15, 19, and 20 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 11; Claims 14, 15, 19, and 20 are dependent on Claim 11. Regarding Claim 11, Hol teaches the first and third elements of the claim, hereinafter (11a) and (11c) respectively, but does not teach the second or fourth elements, hereinafter (11b) and (11d). Wilson teaches (11b); the prior art does not teach or suggest (11d). Hol teaches
(11a), an undercarriage for a clap skate. See rejection for (1a), above.
(11c), a heel support for the heel portion of a skating shoe or a bracket and a forefoot support connected to a front part of a skating shoe or bracket via a pivot, and wherein the forefoot support provides a fixed connection to the frame. See rejection for (1c), above.
(11d), that the connection extends in front of the pivot and at most 5 mm behind the pivot. See rejection for (1d), above.
As indicated above, Hol does not teach (11b). Wilson teaches
(11b), a blade having a rockering, holding the blade in its bottomside. See rejection for (1b), above.
	As indicated above, Hol does not teach (11d). The prior art does not teach or suggest
	(11d), that the connection extends entirely in front of the pivot. The closest reference, Hol, teaches that the fixed connection extends both in front of the pivot and behind the pivot (Hol Figure 5A, above; Description Paragraph 35: “The pivoting axis of the shown binding is arranged at or near the front, i.e. the toe, of the boot.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618